 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.4
 
OPTION AGREEMENT


This OPTION AGREEMENT (this “Agreement”) is made and entered into as of December
30, 2011 (the “Effective Date”), between  Mr. Tang Weijiao and Ms. Cao Xiaoya,
both residents of 467 West Wenshan
Road, Suite 117, Hangzhou, Zhejiang Province, People’s Republic of China (the
“Purchaser(s)”) and Crown Union Resources Limited , a British Virgin Islands
company (“Seller”). Purchaser and Seller are also referred to herein together as
the “Parties” and individually as a “Party.”


RECITALS


WHEREAS, pursuant to a Call Option Agreement (“Call Option Agreement”), dated as
of the date hereof between China Education Schools Co., Ltd., a British Virgin
Islands company (the “Company”), and the shareholder of Peng Tuo Information
Technology Co. Ltd., a Chinese company (“PTIT”), the Company has the right to
acquire 100% of the equity interests of PTIT; and


WHEREAS, pursuant to the Exclusive Cooperation Agreement, dated as of the date
hereof, between Hangzhou Kunjiang Education and Technology Co., Ltd. A Chinese
company (“Hangzhou Technology”) and PTIT (the “Cooperation Agreement”), Hangzhou
Technology has the right to manage the operations of PTIT; and


WHEREAS, pursuant to the Share Pledge Agreement, dated as of the date hereof,
between the Company and the shareholders of PTIT (the “Pledge Agreement”), the
Company has the right to control the shares of PTIT;


WHEREAS, the Call Option Agreement, the Cooperation Agreement and the Pledge
Agreement are collectively hereinafter referred to as the “School Agreements”;
and


WHEREAS, Purchaser has agreed with Seller, as a condition to its entering into
the School Agreements and to transfer Purchaser’s ownership interest in PTIT
pursuant to the terms of the Call Option Agreement; and


WHEREAS, Seller has the right to receive 3,600,000 shares of China Education
International, Inc., a Nevada corporation (“CEII”) $0.001 par value per share
common stock (“Common Stock”) as additional consideration under the School
Agreements and therefore, has determined that it is in Seller’s best interest
to, and will receive benefits from the School Agreements and PTIT’s operational
performance as set forth in the conditions included in section 1.1 of this
Agreement and Seller or its affiliates entered into the School Agreements based
on the possibility of such benefits; and


WHEREAS, Seller desires to grant to Purchaser an option to acquire a total of
3,600,000 shares of the CEII Common Stock it owns (the “CEII Shares”) pursuant
to the terms and conditions set forth in this Agreement. Each Purchaser shall
have the option to purchase the number of CEII  Shares set forth their
respective names as set forth on Appendix A to this Agreement;


NOW, THEREFORE, the Parties, in consideration of the foregoing premises and the
terms, covenants and conditions set forth below, and other good and valuable
consideration, receipt of which is acknowledged, hereby agree as follows:

 
- 1 -

--------------------------------------------------------------------------------

 

1.  DEFINITIONS; INTERPRETATION.


1.1. Terms Defined in this Agreement. The following terms when used in this
Agreement shall have the following definitions:


“Bankruptcy Law” means any Law of any jurisdiction relating to bankruptcy,
insolvency, corporate reorganization, company arrangement, civil rehabilitation,
special liquidation, moratorium, readjustment of debt, appointment of a
conservator, trustee or receiver, or similar debtor relief.




“Business Day” means any day on which commercial banks are required to be open
in the United States.


“Call Price” means, with respect to any exercise of the Call Right, $0.001 per
share of the CEII Shares subject to any Call Exercise Notice.


“Conditions” means Conditions 1 through 3, as defined below, in the aggregate.


“Condition 1” means the entry by Purchaser, the Company and PTIT into the School
Agreements, and the Purchaser and PITT providing audited PTIT financials for the
current and past periods as required by the Company, as determined under United
States Generally Accepted Accounting Principles consistently applied (“US GAAP”)
in a form acceptable to the Company.


“Condition 2” means PTIT  achieving not less than $5,000,000 in in Gross
Revenues, as determined under US GAAP, for any consecutive 12 months during the
period from January 1, 2012 through December 31, 2013.


“Condition 3” means PTIT achieving not less than $3,600,000 in pre-tax profits,
as determined under US GAAP for any consecutive 12 months during the period from
January 1, 2012 through December 31, 2013.


“Government Authority” means any: (a) nation, principality, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature; (b) federal, state, local, municipal, foreign or other government; (c)
governmental or quasi governmental authority of any nature (including any
governmental division, subdivision, department, agency, bureau, branch, office,
commission, council, board, instrumentality, officer, official, representative,
organization, unit, body or Person and any court or other tribunal); or (d)
individual, Person or body exercising, or entitled to exercise, any executive,
legislative, judicial, administrative, regulatory, police, military or taxing
authority or power of any nature.


 “Law” means any federal, state, local, municipal, foreign or other law,
statute, legislation, constitution, principle of common law, resolution,
ordinance, code, order, edict, decree, proclamation, treaty, convention, rule,
regulation, permit, ruling, directive, pronouncement, requirement (licensing or
otherwise), specification, determination, decision, opinion or interpretation
that is, has been or may in the future be issued, enacted, adopted, passed,
approved, promulgated, made, implemented or otherwise put into effect by or
under the authority of any Government Authority.


“Person” means any individual, firm, company, corporation, limited liability
company, unincorporated association, partnership, trust, joint venture,
governmental authority or other entity, and shall include any successor (by
merger or otherwise) of such entity.

 
- 2 -

--------------------------------------------------------------------------------

 

1.2. Interpretation.


(a) Certain Terms. The words “hereof,” “herein,” “hereunder” and similar words
refer to this Agreement as a whole and not to any particular provision of this
Agreement. The term “including” is not limited and means “including without
limitation.”


(b) Section References; Titles and Subtitles. Unless otherwise noted, all
references to Sections herein are to Sections of this Agreement. The titles,
captions and headings of this Agreement are inserted for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.


(c) Reference to Entities, Agreements, Statutes. Unless otherwise expressly
provided herein, (i) references to a Person include its successors and permitted
assigns, (ii) references to agreements (including this Agreement) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements and other modifications thereto or supplements thereof and (iii)
references to any statute or regulation are to be construed as including all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such statute or regulation.


2.  CALL RIGHT.


2.1. Call Right.


(a) Purchaser shall have, during the Exercise Period (as defined below), and
when a Condition is met, the right and option to purchase from the Seller, and
upon the exercise of such right and option the Seller shall have the obligation
to sell to Purchaser, a portion of the CEII Shares identified in the Call
Exercise Notice (the “Call Right”). Purchaser shall be permitted to purchase,
and Seller shall be obligated to sell, the following numbers of CEII Shares upon
the attainment of the following Conditions:


Condition        Number of CEII Shares as to which there is a Call Right


Condition 1     A Call Right  for 1,800,000 Shares upon the Purchaser, the
Company and
PTIT signing the School Agreements, and the Purchaser and PITT providing audited
PTIT financials for the current and past periods as determined under US GAAP and
as required by the Company.


Condition 2     A Call Right  for 900,000 Shares based on PTIT achieving at
least
$5,000,000 in Gross Revenues, as determined under U.S. GAAP for
any consecutive 12 months during the period from January 1, 2012 through
December 31, 2013.


Condition 3     A Call Right  for 900,000 Shares based on PTIT achieving at
least
$3,600,000 in Net Income, as determined under U.S. GAAP for
any consecutive 12 months during the period from January 1, 2012 through
December 31, 2013.

 
- 3 -

--------------------------------------------------------------------------------

 

(b) The total number of shares of CEII which the Purchaser may purchase from
Seller was determined based upon the Company’s projected net income for PTIT in
U.S. dollars (the “Income Target”) for the 12 month period commencing on January
1, 2013 (the “Income Target Period”).  The Income Target for the 12 month period
commencing on January 1, 2013 is $3,600,000 as set forth in Condition 3. The
number of CEII Shares shall be reduced by 1 share for each $1.00 that the Income
Target exceeds the actual income for PTIT during each and every 12 month
consecutive period from January 1, 2012 through December 31, 2013 as computed in
accordance with U.S. GAAP, and the number of Call Option Shares so reduced shall
be returned to CEII for cancellation.


2.2. Call Period. The Call Right shall be exercisable by Purchaser, by
delivering a Call Exercise Notice at any time during the period (the “Exercise
Period”) commencing on the date hereof and ending at 6:30 p.m. (New York time)
on the fifth anniversary date hereof (such date or the earlier expiration of the
Call Right is referred to herein as the “Expiration Date”).


2.3. Exercise Process. In order to exercise the Call Right during the Exercise
Period, Purchaser shall deliver to the Seller, a written notice of such exercise
substantially in the form attached hereto as Appendix B (a “Call Exercise
Notice”) to such address or facsimile number set forth therein. The Call
Exercise Notice shall indicate the number of CEII Shares as to which Purchaser
is then exercising its Call Right and the aggregate Call Price. Provided the
Call Exercise Notice is delivered in accordance with Section 7.4 to Seller on or
prior to 6:30 p.m. (New York time) on a Business Day, the date of exercise (the
“Exercise Date”) of the Call Right shall be the date of such delivery of such
Call Exercise Notice. In the event the Call Exercise Notice is delivered after
6:30 p.m. (U.S. Pacific time) on any day or on a date which is not a Business
Day, the Exercise Date shall be deemed to be the first Business Day after the
date of such delivery of such Call Exercise Notice. The delivery of a Call
Exercise Notice in accordance herewith shall constitute a binding obligation (a)
on the part of Purchaser to purchase, and (b) on the part of Seller to sell, the
CEII Shares subject to such Call Exercise Notice in accordance with the terms of
this Agreement.


2.4. Call Price. If the Call Right is exercised pursuant to this Section 2, as
payment for the Shares being purchased by Purchaser pursuant to the Call Right,
Purchaser shall pay the aggregate Call Price to the Seller (but no later than
fifteen (15) Business Days of the Exercise Date).




3.  ENCUMBRANCES; TRANSFERS, SET-OFF AND WITHHOLDINGS.
3.1.  Encumbrances. Upon exercise of the Call Right, CEII Shares being purchased
shall be sold, transferred and delivered to Purchaser free and clear of any
claim, pledge, charge, lien, preemptive rights, restrictions on transfers
(except as required by securities laws of the United States), proxies, voting
agreements and any other encumbrance whatsoever.


3.2 Transfers. Prior to the Expiration Date, Seller shall continue to own, free
and clear of any hypothecation, pledge, mortgage or other encumbrance, except
pursuant to this Agreement and except for the benefit of the Purchaser, such
amount of the CEII Shares as may be required from time to time to in order for
Purchaser to exercise its Call Right in full.

 
- 4 -

--------------------------------------------------------------------------------

 

3.3 Escrow of CEII Shares.


(a) Upon execution of this Agreement, Seller shall deliver to CEII, as
Collateral Agent (the “Collateral Agent”), a certificate or certificates
representing CEII Shares. The certificates representing the CEII Shares
(together with duly executed stock powers in blank) shall be held by the
Collateral Agent.


 (b) Upon receipt of a Call Exercise Notice, the Collateral Agent shall promptly
deliver the CEII Shares being purchased pursuant to such Call Exercise Notice in
accordance with the instructions set forth therein. In the event that the
Collateral Agent shall receive notice from the Parties that the Conditions have
not been met, the CEII Shares shall be distributed in accordance with their
instructions.




4.  REPRESENTATIONS AND WARRANTIES.


4.1. Representations and Warranties by Seller. Seller represents and warrants to
Purchaser, that:


 (a)  Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereunder to be carried out by it
have been duly authorized by all necessary action on the part of Seller. This
Agreement, and all agreements and documents executed and delivered pursuant to
this Agreement, constitute valid and binding obligations of Seller, enforceable
against Seller in accordance with its terms, subject to applicable Bankruptcy
Laws and other laws or equitable principles of general application affecting the
rights of creditors generally.


(b)  No Conflicts. The execution or delivery of this Agreement by Seller nor the
fulfillment or compliance by Seller with any of the terms hereof shall, with or
without the giving of notice and/or the passage of time, (i) conflict with, or
result in a breach of the terms, conditions or provisions of, or constitute a
default under any contract or any judgment, decree or order to which Seller is
subject or by which the Seller is bound, or (ii) require any consent, license,
permit, authorization, approval or other action by any Person or Government
Authority which has not yet been obtained or received. The execution, delivery
and performance of this Agreement by Seller or compliance with the provisions
hereof by the Seller does not, and shall not, violate any provision of any Law
to which the Seller is subject or by which Seller is bound.


(c) No Actions. There are no lawsuits, actions (or to the best knowledge of
Seller, investigations), claims or demands or other proceedings pending or, to
the best of the knowledge of Seller, threatened against the Seller which, if
resolved in a manner adverse to the Seller, would adversely affect the right or
ability of the Seller to carry out Seller’s obligations set forth in this
Agreement.


(d) Title. Seller owns the CEII Shares free and clear of any claim, pledge,
charge, lien, preemptive rights, restrictions on transfers, proxies, voting
agreements and any other encumbrance whatsoever, except as contemplated by this
Agreement. The Seller has not entered into or is a party to any agreement that
would cause the Seller to not own CEII Shares free an clean of any encumbrance,
except as contemplated by this Agreement.

 
- 5 -

--------------------------------------------------------------------------------

 

4.2 Representations and Warranties by Purchaser. Purchaser represents and
warrants to the Sellers, that:


(a)  Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereunder to be carried out by it
have been duly authorized by all necessary action on the part of Purchaser. This
Agreement, and all agreements and documents executed and delivered pursuant to
this Agreement, constitute valid and binding obligations of Purchaser,
enforceable against Purchaser in accordance with its terms, subject to
applicable Bankruptcy Laws and other laws or equitable principles of general
application affecting the rights of creditors generally.


(b)  No Conflicts. The execution or delivery of this Agreement by Purchaser nor
the fulfillment or compliance by Purchaser with any of the terms hereof shall,
with or without the giving of notice and/or the passage of time, (i) conflict
with, or result in a breach of the terms, conditions or provisions of, or
constitute a default under any contract or any judgment, decree or order to
which Purchaser is subject or by which Purchaser is bound, or (ii) require any
consent, license, permit, authorization, approval or other action by any Person
or Government Authority which has not yet been obtained or received. The
execution, delivery and performance of this Agreement by Purchaser or compliance
with the provisions hereof by Purchaser does not, and shall not, violate any
provision of any Law to which Purchaser is subject or by which Purchaser is
bound.


(c) No Actions. There are no lawsuits, actions (or to the best knowledge of
Purchaser), investigations, claims or demands or other proceedings pending or,
to the best of the knowledge of Purchaser, threatened against Purchaser which,
if resolved in a manner adverse to Purchaser, would adversely affect the right
or ability of Purchaser to carry out Purchaser’s obligations set forth in this
Agreement.




5. EVENTS OF DEFAULT AND TERMINATION


5.1 Events of Default. The occurrence at any time with respect to a Party (the
“Defaulting Party”) of any of the following events shall constitute an event of
default (an “Event of Default”) with respect to such party:


(a) Failure to Pay or Deliver. The failure by a Party to make, when due, any
payment under this Agreement or deliver the CEII Shares in accordance with this
Agreement, if such failure is not remedied on or before the fifteenth (25th)
Business Day after notice of such failure is given to the Defaulting Party;


(b) Breach of Agreement. The failure by a Party to comply with or perform any
agreement, covenant or obligation (other than a failure described in Section
5.1(a)) to be complied with or performed by such Party in accordance with this
Agreement if such failure is not remedied on or before the thirtieth (30th)
Business Day after notice of such failure is given to the Defaulting Party; or

 
- 6 -

--------------------------------------------------------------------------------

 



(c) Bankruptcy. A Party (1) becomes insolvent or is unable to pay its debts or
fails or admits in writing its inability generally to pay its debts as they
become due; (2) makes a general assignment, arrangement or composition with or
for the benefit of its creditors; (3) institutes or has instituted against it a
proceeding seeking a judgment of insolvency or bankruptcy or any relief under
any Bankruptcy Law, or a petition is presented for its winding-up or
liquidation, and in the case of any such proceeding or petition instituted or
presented against it, such proceeding or petition (A) results in a judgment of
insolvency or bankruptcy or the entry of an order for relief or the making of an
order for its winding-up or liquidation or (B) is not dismissed, discharged,
stayed or restrained in each case within 60 days of the institution or
presentation thereof; (4) has a secured party take possession of all or
substantially all its assets or has a distress, execution, attachment,
sequestration or other legal process levied, enforced or sued on or against all
or substantially all its assets and such secured party maintains possession, or
any such process is not dismissed, discharged, stayed or rescinded, in each case
within 60 days thereafter; or (5) takes any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the foregoing
acts.


5.2 Termination and Remedies Upon Default. If at any time an Event of Default
with respect to a Party has occurred and is continuing, the other party may
terminate this Agreement and deem the Expiration Date to have occurred by giving
written notice to the Defaulting Party specifying the relevant Event of Default.
In no event shall the Party exercising its right under this Section be precluded
by the exercise of such termination right from pursuing, subject to the terms of
this Agreement and applicable law, any cause of action or other claim it may
then or at any time thereafter have against the other Party in respect of any
Event of Default by the other Party hereunder including the remedy of specific
performance.






6.  INDEMNIFICATION.


6.1 Indemnity by the Seller.  The Seller agrees to indemnify and hold the Buyer
harmless from all Buyer Indemnified Liabilities.  For this purpose, “Buyer
Indemnified Liabilities” shall mean all suits, proceedings, claims, expenses,
losses, costs, liabilities, judgments, deficiencies, assessments, actions,
investigations, penalties, fines, settlements, interest and damages (including
reasonable attorneys’ fees and expenses), whether suit is instituted or not and,
if instituted, whether at any trial or appellate level, and whether raised by
the parties hereto or a third party, incurred or suffered by the Buyer or any of
them arising from, in connection with or as a result of any default or breach in
the performance of any of the covenants or agreements made by the Seller in or
pursuant to this Agreement.


6.2  Indemnity by the Buyer.  The Buyer agrees that it will indemnify and hold
the Seller from all Seller Indemnified Liabilities.  For this purpose, “Seller
Indemnified Liabilities” incurred by the Seller means all suits, proceedings,
claims, expenses, losses, costs, liabilities, judgments, deficiencies, personal
income taxes of Seller incurred by Seller in connection with the purchase of
CEII’s Shares from the Company and the sale of such shares to Purchaser under
this Agreement, assessments, actions, investigations, penalties, fines,
settlements, interest and damages (including reasonable attorneys’ fees and
expenses), whether suit is instituted or not and, if instituted, whether at any
trial or appellate level, and whether raised by the parties hereto or a third
party, incurred or suffered by the Seller, arising from, in connection with or
as a result of (a) Seller’s performance of its obligations under this Agreement
and the School Agreements; or (b) any default or breach in the performance of
any of the covenants or agreements made by the Buyer in this Agreement.



 
- 7 -

--------------------------------------------------------------------------------

 

6.3  Procedure for Indemnification.  In the event any Party makes any demand or
claim under this Section 6, the indemnified party shall give written notice to
the indemnifying party promptly upon becoming aware of any event giving rise to
a claim for indemnification.  In such event, the indemnifying party shall assume
full control of the defense thereof and hire counsel (which counsel shall be
reasonably satisfactory to the indemnified party) to defend any such demand,
claim or lawsuit (provided, however, that the failure to give such Notice shall
not relieve the indemnifying party of its obligations hereunder unless such
party is prejudiced by such failure).  The indemnified party shall be permitted
to participate in such defense at its sole cost and expense.




7.  MISCELLANEOUS.


7.1. Governing Law; Jurisdiction. This Agreement shall be construed according
to, and the rights of the Parties shall be governed by, the laws of the State of
Florida, without reference to any conflict of laws principle that would cause
the application of the laws of any jurisdiction other than Florida. Each Party
hereby irrevocably submits to the exclusive jurisdiction of the federal and
state courts in Palm Beach County, Florida, for the adjudication of any dispute
hereunder or in connection herewith, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of such court, that such, suit, action or proceeding is brought in
an inconvenient forum, or that the venue of such suit, action or proceeding is
improper.


7.2. Successors and Assigns. Each of the Parties shall not assign this Agreement
or any rights or obligations hereunder without the prior written consent of the
other Party. The provisions hereof shall inure to the benefit of, and be binding
upon, the successors and permitted assigns of the Parties.


7.3. Entire Agreement; Amendment. This Agreement constitutes the full and entire
understanding and agreement between the Parties with regard to the subject
matter hereof. Any term of this Agreement may be amended only with the written
consent of each Party.


7.4. Notices and Other Communications. Any and all notices, requests, demands
and other communications required or otherwise contemplated to be made under
this Agreement shall be in writing and shall be provided by one or more of the
following means and shall be deemed to have been duly given (a) if delivered
personally, when received, (b) if transmitted by facsimile, on the date of
transmission with receipt of a transmittal confirmation, or (c) if by an
internationally recognized overnight courier service, one Business Day after
deposit with such courier service. All such notices, requests, demands and other
communications shall be addressed as follows:


To Purchaser at:  Tang Weijiao, 467, Wenshan Road, Suite 117, Hangzhou, Zeijiang
Province


To Seller at:                      Crown Union Resources Limited
Fax:                      +86.571.8885.5286


With a copy to:                                Joshua Kallan
E-Mail:                                Josh.Kallan@gmail.com


or to such other address or facsimile number as a party may have specified to
the other parties in writing delivered in accordance with this Section 7.4.



 
- 8 -

--------------------------------------------------------------------------------

 

7.5. Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any Person hereunder, upon any breach or default under this
Agreement, shall impair any such right, power or remedy nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any Person hereunder
of any breach or default under this Agreement, or any waiver on the part of any
Person of any provisions or conditions of this Agreement, must be in writing and
shall be effective only to the extent specifically set forth in such writing and
signed by the waiving or consenting Person.


7.6. Severability. If any provision of this Agreement is found to be invalid or
unenforceable, then such provision shall be construed, to the extent feasible,
so as to render the provision enforceable and to provide for the consummation of
the transactions contemplated hereby on substantially the same terms as
originally set forth herein, and if no feasible interpretation would save such
provision, it shall be severed from the remainder of this Agreement, which shall
remain in full force and effect unless the severed provision is essential to the
rights or benefits intended by the Parties. In such event, the Parties shall use
best efforts to negotiate, in good faith, a substitute, valid and enforceable
provision or agreement which most nearly affects the Parties’ intent in entering
into this Agreement.


7.7 Construction. The language used in this Agreement will be deemed to be the
language chosen by the Parties to express their mutual intent, and no rules of
strict construction will be applied against any Party.


7.8. Further Assurances. The Parties shall perform such acts, execute and
deliver such instruments and documents and do all other such things as may be
reasonably necessary to effect the transactions contemplated hereby.


7.9. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument. Execution and delivery of this Agreement by exchange of
facsimile copies bearing the facsimile signature of a Party shall constitute a
valid and binding execution and delivery of this Agreement by such Party.



 
- 9 -

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.




Purchaser:
 
 
Sign: /s/ Tang Weijiao


Print Name: Tang Weijiao






Purchaser:
 
 
Sign: /s/ Cao Xiaoya


Print Name: Cao Xiaoya






Seller: Crown Union Resources Limited, Ltd.
 
 
Sign: /s/ Joshua Kallan


Print Name:  Joshua Kallan






Acknowledged and agreed to:


Collateral Agent:


China Education International, Inc. as Collateral Agent


By /s/ Joel Mason


Name: Joel Mason
Title: Chief Executive Officer


 
 

 
- 10 -

--------------------------------------------------------------------------------

 



APPENDEX A


CEII Share Allocation
 
 


Purchaser Name
No. of Shares
Mr. Tang
 
3,600,000
None
 
None
None
 
None
 
Total
 
3,600,000


 
- 11 -

--------------------------------------------------------------------------------

 

APPENDIX B


Form of Call Exercise Notice




Date:______________________




Re: Call Option Agreement dated December  30, 2011 (the “Option Agreement”),
between Mr. Tang (“Purchaser”) and Crown Union Resources Limited (BVI)
(“Seller”).


To:  Crown Union Resources Limited
Dear Sirs [________________]:


In accordance with Section 2.3 of the Option Agreement, Purchaser hereby
provides this notice of exercise of the Call Right in the manner specified
below:


(a)  
The Purchaser hereby exercises its Call Rights with respect to CEII’s Shares
pursuant to the Option Agreement.



 
(b)
The Purchaser intends that payment of the Call Exercise Price shall be made as a
cash exercise and shall pay the sum of $____________ to the Seller.



 
(c)
Pursuant to this exercise, the Seller shall deliver to Purchaser, CEII’s Shares
in accordance with the instructions attached hereto.





Dated: ____________________




By:  _________________________________________


 
 

 
- 12 -

--------------------------------------------------------------------------------

 
